UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4095



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIE POLICANO, a/k/a Julie Ferguson,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cr-00066-IMK)


Submitted:   September 5, 2007          Decided:    November 19, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Hiram C. Lewis, IV, LEWISLAW, Morgantown, West Virginia, for
Appellant. David Earl Godwin, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Julie   Policano   appeals   her   conviction   and   110-month

sentence following her guilty plea to conspiracy to possess with

intent to distribute and to distribute in excess of five grams of

cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

(b)(1)(B) (2000).   The Government filed a motion to dismiss based

upon the waiver of appellate rights to which Policano agreed as a

part of her plea agreement.

          We conclude that Policano’s appellate waiver is valid and

encompasses her sentencing claim regarding the district court’s

consideration of her objections to the presentence report.             We

therefore grant in part the Government’s motion to dismiss, and we

dismiss the portion of the appeal related to Policano’s sentence.

With respect to Policano’s claims that the district court erred in

accepting her guilty plea and violated her Sixth Amendment rights

during the sentencing hearing, we have reviewed those claims as

well and find them to be without merit.       Accordingly, although we

deny the motion to dismiss the appeal as to Policano’s conviction,

see United States v. Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir.

1994), we affirm the conviction.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                - 2 -